 

Exhibit 10.1

 

[image_001.jpg]

 

RCS CAPITAL CORPORATION

405 PARK AVENUE, NEW YORK, NY 10022

T: (212) 415-6500 F: (212) 421-5799

 

December 1, 2015

 

Mr. Brian D. Jones

269 Stockbridge Avenue
Atherton, CA 94027

 

Dear Brian:

 

This letter amends the terms of your employment arrangement with RCS Capital
Corporation (“RCAP” or the “Company”). This amendment will be effective as of
the date hereof, except as set forth in specific provisions herein. For the
avoidance of doubt, you will continue to be an at-will employee.

 

GENERAL TERMS

 

You acknowledge and understand the following modifications to your employment
arrangement:

 

(i)You will continue to work from your home office in northern California (with
support provided for such home office) and be available for work in the
Company’s New York office on an as needed basis.

(ii)There will be no changes to your current benefits policies, including travel
policies.

 

It is acknowledged that your current compensation consists of base salary of
$325,000 per annum plus 10% of Investment Banking division revenue for 2015 and
all of 2016 (above $3.25 million of revenue each year). You will be entitled to
the payments in respect of 2015 division revenues no earlier than January 1,
2016 and no later than March 31, 2016 unless you voluntarily resign or are
terminated for Cause prior to the due date of such payments. You will be
entitled to the payments in respect of 2016 division revenues no earlier than
January 1, 2017 and no later than March 31, 2017 unless you voluntarily resign
or are terminated for Cause prior to the due date of such payments.

 

RETENTION PAYMENTS

 

Effective as of September 1, 2015, in addition to your current compensation set
forth above, you will receive $200,000 (less applicable withholdings and
deductions) per month in cash (or the pro rata portion of such month) for so
long as you remain the Chief Financial Officer of RCAP, with the amount accrued
from and after September 1, 2015 to be paid in a lump sum on the first to occur
of (i) within 30 days after completion of the Recapitalization Transaction (but
no sooner than January 1, 2016) and (ii) March 31, 2016, and thereafter, for so
long as you continue to serve as the Company’s Chief Financial Officer, you will
continue to receive $200,000 (less applicable withholdings and deductions) for
each month that you serve, payable monthly in arrears on the last day of each
such month, including the pro rata portion of any partial month.

 



 

 

 

In addition, you will receive an $850,000 success fee (less applicable
withholdings and deductions) to be paid no later than (i) 15 days after the
earlier to occur of (a) the successful refinancing of the Company’s existing
debt and the issuance of at least $200 million of additional equity, (b) a sale
of more than 50% of the Company’s assets and (c) completion of such other
transaction as reasonably determined by the Executive Committee to be an
equivalent transaction (the transactions described in clause (i) being
collectively referred to as the “Recapitalization Transaction”), (ii) 30 days
after the termination by the Company of your employment without Cause; and (iii)
December 30, 2016; provided that in order to receive the success fee, you must
be employed as the Chief Financial Officer of RCAP from the date hereof through
the closing of the Recapitalization Transaction, or if earlier, the date of
payment unless the Company reassigns you to another position or unless the
Company terminates your employment without Cause, in either case, prior to the
date of payment). In all events, such success fee shall be paid in 2016 to the
extent earned. For the avoidance of doubt, a Recapitalization Transaction does
not include any modification, amendment or waiver of the Company’s existing debt
or the issuance of preferred securities to affiliates of the Company.

 

NON-COMPETE

 

Notwithstanding anything previously agreed to by you and the Company or its
affiliates, in consideration of the foregoing the Company hereby agrees to waive
all non-competition requirements previously agreed to by you and the Company in
the event you terminate your employment with the Company amicably after December
31, 2016 or you are terminated by the Company without Cause (defined below) at
any time hereafter.

 

For purposes of this Agreement, the term “Cause” means that the Employee: (i)
has been convicted of, or entered a plea of guilty or “nobo contendere” to, a
felony (excluding any felony relating to the negligent operation of an
automobile), (ii) has substantially failed to perform his/her reasonably
assigned duties, (iii) has engaged in willful misconduct or negligence in the
performance of his/her duties, (iv) has engaged in conduct that violated the
Company’s then existing written internal policies or procedures and which is
detrimental to the business or reputation of the Company that is not cured by
the Employee within thirty (30) days after Employee’s receipt of written notice
from the Company, or (v) has breached any non-competition or non-disclosure
agreement in effect between the Employee and the Company.

 

SEVERANCE

 

Notwithstanding anything previously agreed to by you and the Company or its
affiliates, in consideration of your agreement herein to waive any claims for
severance, garden leave pay or any post-employment compensation (other than the
Retention Payments above), the Company hereby agrees, upon the occurrence of
your termination of employment by the Company without Cause within one year of a
Change of Control (defined below) or prior to a Change of Control but after a
definitive agreement shall have been executed which would constitute a Change of
Control, once consummated, to pay you $1,000,000 (less applicable withholdings
and deductions) in cash within 30 days after such termination and fully vest any
outstanding restricted stock grants of the Company previously awarded to you.

 

For purposes of this Agreement, the term “Change of Control” means: (i) any
“person” as such term is used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (other than the Company,
any trustee or other fiduciary holding securities under any employee benefit
plan of the Company or any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50.1% or more of the combined voting
power of the Company’s then outstanding voting securities (other than, for the
avoidance of doubt, RCAP Holdings, LLC or the beneficial owners thereof as of
the date hereof); (ii) the stockholders of the Company approve a merger or
consolidation of the Company with any other entity or approve the issuance of
voting securities in connection with a merger or consolidation of the Company
(or any direct or indirect subsidiary thereof) pursuant to applicable exchange
requirements, other than (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) at least 50.1% of the
combined voting power of the voting securities of the Company or such surviving
or parent entity outstanding immediately after such merger or consolidation or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no “person” (as defined above) is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing 50.1% or more of either of the then outstanding shares of
Common Stock or the combined voting power of the Company’s then outstanding
voting securities (other than, for the avoidance of doubt, RCAP Holdings, LLC or
the beneficial owners thereof as of the date hereof); or (iii) the consummation
of the sale or disposition by the Company of all or substantially all of the
Company’s assets (or any transaction or series of transactions within a period
of twelve (12) months ending on the date of the last sale or disposition having
a similar effect).

 



 

 

 

NOTIFICATION PERIOD

 

The period of notice that the Company will give you to terminate your employment
without Cause is 90 days. The Company may terminate your employment for Cause
without notice. Your employment will terminate immediately upon your death. In
order to retain any of the payments described in this amendment, you agree to
give the Company 90 days notice should you decide to leave the Company for any
reason, other than upon your death. We reserve the right to require you not to
be in the Company’s offices and/or not to undertake all or any of your duties
and/or not to contact Company clients, colleagues or advisors (unless otherwise
instructed) during all or part of any period of notice of your termination of
service. During any such period, you remain a service provider to the Company
with all duties of fidelity and confidentiality to the Company and subject to
all terms and conditions of your employment and should not be employed or
engaged in any other business.

 

This amendment shall be governed by and construed in accordance with the
internal laws of the state of New York.

 

This amendment and any documents contemplated hereby may be signed by electronic
or digital signatures which shall have the same effect, validity and
enforceability as manually executed signatures to the extent and as provided
under applicable law, including the Electronic Signature in Global and National
Commerce Act of 2000 and the New York Electronic Signature and Record Act of
1999.

 

In the event the terms of this amendment conflict with the terms of any
employment agreement or letter between you and the Company or any of its
affiliates, this amendment shall govern.

 

Sincerely,

 

 

/s/ Mark Auerbach

Mark Auerbach

RCS Capital Corporation

 

Accepted By:

 

 

/s/ Brian D. Jones

Brian D. Jones

 

 

 

 